OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08657 Pioneer Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Equity Income Fund Schedule of Investments 7/31/14 (unaudited) Shares Value COMMON STOCKS - 98.7% Energy - 5.8% Integrated Oil & Gas - 2.7% Exxon Mobil Corp. $ Occidental Petroleum Corp. $ Oil & Gas Refining & Marketing - 1.3% Marathon Petroleum Corp. $ Oil & Gas Storage & Transportation - 1.3% Spectra Energy Corp. $ Coal & Consumable Fuels - 0.5% Cameco Corp. $ Total Energy $ Materials - 9.0% Diversified Chemicals - 1.2% EI du Pont de Nemours & Co. $ The Dow Chemical Co. $ Specialty Chemicals - 4.9% Givaudan SA $ Johnson Matthey Plc The Valspar Corp. $ Paper Packaging - 1.4% MeadWestvaco Corp. $ Sonoco Products Co. $ Diversified Metals & Mining - 1.5% Compass Minerals International, Inc. $ Total Materials $ Capital Goods - 6.1% Construction & Engineering - 0.2% InterContinental Hotels Group Plc (A.D.R.) $ Industrial Conglomerates - 1.6% General Electric Co. $ Construction & Farm Machinery & Heavy Trucks - 0.5% PACCAR, Inc. $ Industrial Machinery - 2.8% The Gorman-Rupp Co. $ Trading Companies & Distributors - 1.0% Rexel SA $ Wolseley Plc $ Total Capital Goods $ Commercial Services & Supplies - 2.0% Office Services & Supplies - 0.7% MSA Safety, Inc. $ Diversified Support Services - 1.0% G&K Services, Inc. $ Human Resource & Employment Services - 0.3% Randstad Holding NV $ Total Commercial Services & Supplies $ Automobiles & Components - 0.7% Automobile Manufacturers - 0.7% Ford Motor Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.7% Household Appliances - 0.7% Electrolux AB $ Total Consumer Durables & Apparel $ Consumer Services - 3.0% Hotels, Resorts & Cruise Lines - 0.9% InterContinental Hotels Group Plc $ Leisure Facilities - 2.1% Cedar Fair LP $ Total Consumer Services $ Media - 2.0% Advertising - 0.5% CBS Outdoor Americas, Inc. $ Movies & Entertainment - 0.6% Regal Entertainment Group $ Publishing - 0.9% John Wiley & Sons, Inc. (Class A) + $ Meredith Corp. $ Total Media $ Retailing - 1.7% Distributors - 0.0% Genuine Parts Co. $ Department Stores - 1.4% Macy's, Inc. $ Nordstrom, Inc. $ Apparel Retail - 0.3% Foot Locker, Inc. $ Total Retailing $ Food & Staples Retailing - 0.4% Food Retail - 0.4% J Sainsbury Plc $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 12.0% Soft Drinks - 1.4% Dr. Pepper Snapple Group, Inc. $ Packaged Foods & Meats - 10.6% Campbell Soup Co. $ General Mills, Inc. John B Sanfilippo & Son, Inc. Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. Mondelez International, Inc. Pinnacle Foods, Inc. The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.1% Household Products - 1.1% The Clorox Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 6.6% Health Care Equipment - 4.7% Abbott Laboratories $ Becton Dickinson and Co. Medtronic, Inc. Smith & Nephew Plc $ Health Care Distributors - 1.9% Cardinal Health, Inc. $ Owens & Minor, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.7% Pharmaceuticals - 7.7% AstraZeneca Plc (A.D.R.) $ Eli Lilly & Co. GlaxoSmithKline Plc (A.D.R.) Johnson & Johnson Merck & Co., Inc. Novartis AG (A.D.R.) Pfizer, Inc. Roche Holding AG (A.D.R.) Zoetis, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 9.9% Diversified Banks - 6.0% Canadian Imperial Bank of Commerce $ US Bancorp/MN Wells Fargo & Co. $ Regional Banks - 2.3% BB&T Corp. $ The PNC Financial Services Group, Inc. $ Thrifts & Mortgage Finance - 1.6% New York Community Bancorp, Inc. $ People's United Financial, Inc. $ Total Banks $ Diversified Financials - 2.3% Other Diversified Financial Services - 0.4% Bank of America Corp. $ Asset Management & Custody Banks - 1.9% Federated Investors, Inc. (Class B) $ Northern Trust Corp. State Street Corp. $ Total Diversified Financials $ Insurance - 3.9% Life & Health Insurance - 0.5% Prudential Financial, Inc. $ Property & Casualty Insurance - 3.4% The Chubb Corp. $ The Travelers Companies, Inc. $ Total Insurance $ Real Estate - 1.6% Office REIT's - 0.4% Alexandria Real Estate Equities, Inc. $ Residential REIT's - 0.6% Camden Property Trust $ Specialized REIT's - 0.6% Chesapeake Lodging Trust $ Total Real Estate $ Software & Services - 1.6% IT Consulting & Other Services - 0.4% Leidos Holdings, Inc. $ Science Applications International Corp. $ Systems Software - 1.2% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 0.9% Computer Hardware - 0.3% Hewlett-Packard Co. $ Technology Distributors - 0.6% Anixter International, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 6.9% Semiconductor Equipment - 0.2% Cabot Microelectronics Corp. * $ Semiconductors - 6.7% Analog Devices, Inc. $ Intel Corp. Linear Technology Corp. Microchip Technology, Inc. NVIDIA Corp. Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.7% Integrated Telecommunication Services - 1.7% AT&T, Inc. $ Singapore Telecommunications, Ltd. Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 11.1% Electric Utilities - 3.9% American Electric Power Co., Inc. $ Duke Energy Corp. NextEra Energy, Inc. Northeast Utilities The Southern Co. Westar Energy, Inc. $ Gas Utilities - 3.4% AGL Resources, Inc. $ National Fuel Gas Co. Questar Corp. $ Multi-Utilities - 3.0% Alliant Energy Corp. $ Ameren Corp. $ Water Utilities - 0.8% American Water Works Co., Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $1,058,634,154) $ TOTAL INVESTMENT IN SECURITIES - 98.7% (Cost $1,058,634,154) (a) $ OTHER ASSETS & LIABILITIES - 1.3% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust. † Investment held by the Fund representing 5% or more of the outstanding voting stock of such company. (a) At July 31, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,072,879,381 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Portfolio's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Portfolio's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of July 31, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $- $- Total $- $- During the period ended July 31, 2014, there were no transfers between Levels 1, 2 and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Equity Income Fund By (Signature and Title)* /s/ Mark Goodwin Mark Goodwin, Executive Vice President Date September 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Mark Goodwin Mark Goodwin, Executive Vice President Date September 29, 2014 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer Date September 29, 2014 * Print the name and title of each signing officer under his or her signature.
